Case 19-71088-AKM-13 Doc10_ Filed 09/09/19 EOD 09/09/19 20:56:24 Pgiof5
Ch 13 Model Plan (rev 11-2017)

UNITED STATES BANKRUPTCY COURT

Southern District of Indiana

 

 

 

 

In re: )

[Name(s) of (Ana M. Pinell )

Debtor(s)} ) Case No. 19 - 71088 -
Debtor(s). ) —_ Gatreone:)

CHAPTER 13 PLAN
Original

** MUST BE DESIGNATED **

1. NOTICE TO INTERESTED PARTIES:

The Debtor must check one box on each line to state whether or not the plan includes each of
the following items. If an item is checked as “Not Included,” if neither box is checked, or if
both boxes are checked, the provision will be ineffective if set out later in the plan.

1,1 A limit on the amount of a secured claim, pursuant
to paragraph 8.(b), which may result in a partial Included [_] Not Included
payment or no payment at all to the secured creditor.

1.2 Avoidance of a judicial lien or nonpossessory, non-

purchase money security interest. Any lien avoidance [_] Included Not Included
shall occur by separate motion or proceeding, pursuant

to paragraph 12.

1.8 Nonstandard provisions, set out in paragraph 15. Included _[_] Not Included

2. GENERAL PROVISIONS:

(a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
them with your attorney. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed without further notice or hearing unless a
written objection is filed before the deadline stated on the separate Notice you received
from the Court.

(b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
the plan. Absent a Court order determining the amount of the secured claim, the filed
proof of claim shall control as to the determination of pre-petition arrearages; secured
and priority tax liabilities; other priority claims; and the amount required to satisfy an
offer of payment in full. All claims that are secured by a security interest in real estate
shall comply with the requirements of Federal Rule of Bankruptcy Procedure (“FRBP”)
3001(c)(2)(C).

(c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
all creditors with claims secured by a security interest in real estate shall comply with
the requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is
the Debtor's principal residence. If there is a change in the mortgage servicer while the
bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
Debtor, Debtor’s counsel and the Chapter 13 Trustee (“Trustee”) a Notice setting forth
the change and providing the name of the new servicer, the payment address, a contact
phone number and a contact e-mail address.
Case 19-71088-AKM-13 Doc10 Filed 09/09/19 EOD 09/09/19 20:56:24 Pg2of5

(d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11
(whose executory contracts/unexpired leases are being assumed) may continue to mail
customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic
stay.

(e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
the Trustee may increase the amount of any “Equal Monthly Amount” offered to
appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
to any class of creditor for efficient administration of the case.

(f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
of an order lifting the stay, no distributions shall be made on any secured claim relating
to the subject collateral until such time as a timely amended deficiency claim is filed by
such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
Trustee all or such portion of future earnings or other future income or specified property
of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
(a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $ 425
monthly to the Trustee, starting not later than 30 days after the order for relief, for
60 months, for a total amount of $ 25,500 .

 

Additional payments to Trustee and/or future changes to the periodic amount proposed are:

 

 

 

 

(b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
U.S.C. §1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the
Trustee may obtain such property or its proceeds to increase the total amount to be paid under
the plan. However, if the Trustee elects to take less than 100% of the property to which the
estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
a motion to compromise and settle will be filed, and appropriate notice given.

(c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
payments owed to secured lenders require additional funds from the Debtor's income, the
Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
amount or that the time period for making payments will be extended, not to exceed 60 months.
Creditors will not receive notice of any such agreement unless the total amount that the
Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
that party notice of any such agreement. Agreements under this section cannot extend the
term of the plan more than 6 additional months.

(d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made
by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by
the Court.
Case 19-71088-AKM-13 Doc10 Filed 09/09/19 EOD 09/09/19 20:56:24 Pg3of5

5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S

ATTORNEY FEES):
LL] NONE

All allowed administrative claims will be paid in full by the Trustee unless the creditor

agrees otherwise:

 

Creditor

Type of Claim

Scheduled Amount

 

Attorney's Fees -

 

 

Kevin S. Kinkade

 

Administrative

$3,990.00

 

 

6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

NONE

NONE

7, PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
PRINCIPAL RESIDENCE:

NONE

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER

AGRAPH 7:

(a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

L] NONE

Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to
plan confirmation, as to secured claims not treated under paragraph 7 and as to which
valuation under 11 U.S.C. § 506 is not applicable, the Trustee shall pay monthly
adequate protection payments equal to 1% of a filed secured claim. The Trustee shall
disburse such adequate protection payments to the secured creditor as soon as practicable after
receiving plan payments from the Debtor, and the secured claim will be reduced accordingly.
After confirmation of the plan, unless otherwise provided in paragraph 15, the Trustee will pay
to the holder of each allowed secured claim the filed claim amount with interest at the rate

stated in column 5.

 

 

 

 

 

 

 

 

. (5) (6) Equal
(1) Creditor (2) Collateral (3) Purchase (4) Est. Claims Interest Monthly
Date Amount
Rate Amount
erosional Finance /o916 Ford Fusion |06/2018 $15,430.00|Prime+1% $375.00
ervices

 

 

 

(b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

NONE

(c) Curing Defaults and/or Maintaining Payments:

NONE

(d) Surrendered/Abandoned Collateral:

 
Case 19-71088-AKM-13 Doc10 Filed 09/09/19 EOD 09/09/19 20:56:24 Pg4of5

9.

NONE

SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
NONE

10. NON-PRIORITY UNSECURED CLAIMS:

(a) Separately Classified or Long-term Debts:
NONE

(b) General Unsecured Claims:

@ Pro rata distribution from any remaining funds; or
© Other:

 

11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

 

[] NONE

All executory contracts and unexpired leases are REJECTED, except the following, which are
assumed:

 

Creditor Property Description Treatment

 

Cross Lake Apartments Residential Apartment Lease Assume

 

 

 

 

 

 

12. AVOIDANCE OF LIENS:

NONE

13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,

14.

15.

the holder of such claim shall retain its lien securing such claim until the earlier of a) the
payment of the underlying debt determined under non-bankruptcy law or b) entry of a
discharge order under 11 U.S.C. §1328.

VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
expressly retained by the plan or confirmation order, the property of the estate shall revest in
the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
to assert claim to any additional property of the estate acquired by the Debtor post-petition
pursuant to operation of 11 U.S.C. §1306.

NONSTANDARD PROVISIONS:
L] NONE

Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any
nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
effective only if the included box in Paragraph 1.3 of this plan is checked.

 

 

Secured Creditors shall receive only adequate protection payments until administrative claims are paid
in full.

 

 

 

a
 

CRSE T9-71088-AKM-13 Doc 10 Filed:09/09/19 EOD 09/09/19 20:56:24 Pg5of5

 

— —

Signature of Debtor

Ana’ Pinel

Printed Name of Debtor

Date: 982018 Netclide ca
sy

 

Signature of Joint Debtor

 

Printed Name of Joint Debtor

se DY

Counsel fo Debtor(s)

 

Address: 123 NW 4th Street, Suite 201

 

 

City, State, ZIP code: Evansville, IN 47708

 

Avea code and phone: (812) 434-4909

 

Area code and fax: (812) 434-4831

 

E-mail address: kinkadeassociates@hotmail.com

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard

provisions included in paragraph 15.
